IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00161-CR

ADRIAN VALADEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-2160-C1


                 MEMORANDUM OPINION ON REMAND


      Appellant, Adrian Valadez, was convicted of unlawful possession of marihuana,

a third-degree felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(4). A jury

sentenced him to five years in prison and a fine of $8,500. On original submission,

Valadez raised twenty-seven issues, and this Court overruled all of Valadez’s issues and

affirmed the judgment of the trial court. See generally Valadez v. State, No. 10-17-00161-

CR, 2019 Tex. App. LEXIS 3934 (Tex. App.—Waco May 15, 2019) (mem. op., not
designated for publication), rev’d, No. PD-0574-19, 2022 Tex. App. LEXIS 217 (Tex. Crim.

App. Mar. 30, 2022). The Court of Criminal Appeals reversed this Court’s decision,

concluding that trial court abused its discretion by admitting evidence of nine extraneous

drug offenses over Valadez’s objections. See Valadez, 2022 Tex. Crim. App. LEXIS 217, at

**1-2. The Court of Criminal Appeals remanded this case for a harm analysis. Id. at *27.

        The parties have submitted briefing on the narrow issue of whether Valadez was

harmed by the trial court’s erroneous admission of the extraneous drug offenses. Because

we conclude that the trial court’s error did not have a substantial and injurious effect or

influence in determining the jury’s verdict, we affirm the judgment of the trial court.

                                      Harm Analysis

        In one issue on remand, Valadez contends that extraneous-offense evidence was

inherently inflammatory and, thus, had an injurious effect or influence on the jury’s

verdict such that his substantial rights were affected. Valadez argues that he was harmed

by the trial court’s erroneous admission of the extraneous-offense evidence and that this

case should be remanded for a new trial “free of such errors.”

FACTS

        The Court of Criminal Appeals characterized the facts in this case as follows:

        Appellant [Valadez] was the only backseat passenger of a car that was
        occupied by two other men and traveling northbound on I-35 outside of
        Waco when it was stopped for a window-tint violation.

               Trooper Juan Rodriguez, a member of the Department of Public
        Safety’s drug interdiction team, testified that upon approaching the car, he
Valadez v. State                                                                       Page 2
        noticed the smell of marihuana. He tried to put the car’s occupants at ease
        by telling the driver, Jose Aguillon, that he was going to give him a warning
        for the window-tint violation, but the effort to put them at ease failed.
        When they were out of the car, Aguillon was fidgeting, and the front seat
        passenger, Johnny Penaloza, explained that the flakes of marihuana on his
        shorts were actually “linen,” but he meant to say “lint.” Meanwhile,
        Appellant pretended to sleep in the back seat, and when he got out of the
        car he faked a yawn, avoided eye contact with Rodriguez, and took a
        “felony stretch.” Aguillon and Penaloza also stretched which Rodriguez
        opined is a way to expel nervousness.

               After backup arrived[,] Rodriguez searched the car and discovered
        that the odor of marihuana was even stronger in the backseat, which he
        rated a seven or eight on a scale of ten. He found marihuana flakes on the
        front seat and blunts in the ashtray. A continuously ringing cell phone was
        in the console. When he opened the utility door to the trunk from the
        backseat[,] the smell increased to a ten out of ten. Over 18 pounds of
        marihuana were in the trunk. Most of the marihuana was in two duffle
        bags, and the remainder was in the spare tire wheel well. The duffle bags
        also contained dirty clothes and an open pack of t-shirts that matched the t-
        shirt worn by Aguillon.

               The occupants of the car gave inconsistent answers about how long
        they planned to be in Waco. Aguillon said they would be there for only a
        few hours whereas Appellant said a couple of days. All three occupants
        claimed they were going to visit girls in Waco but none named any girls
        they knew there. Rodriguez testified that drug runners commonly rehearse
        a story about the destination and purpose for their travels but stumble on
        the details when pressed for more information.

               The car’s occupants did not seem surprised that they were being
        arrested. At first, all three denied any knowledge of the marihuana, but
        Aguillon and Penaloza ultimately pled guilty to possessing the marihuana.
        Appellant claimed he was an innocent passenger but seemed to relax after
        the marihuana was found. Rodriguez testified that drug mules do not take
        innocent passengers along for the ride; everyone in the car is truly involved.
        Drug runners tend to use two or more drivers on a run because time is
        money. “If the car ain’t moving, they are not making money. It’s a hurry
        up and go, get to the point, drop off, go back, load back up, and go.”


Valadez v. State                                                                         Page 3
               Agent Christopher Dale, an investigator in DPS’s Criminal
        Investigations Division, testified over hearsay objections that Appellant
        and his two fellow passengers refused to cooperate with his post-arrest
        effort to interview them to discover the marihuana’s destination. The
        amount of marihuana found was a distribution amount, and people who
        run drugs do not bring innocent passengers with them. He expressed the
        opinion that the case against the car’s three occupants was “pretty solid”
        because they “were in care, custody, and control of the bundles of
        marijuana that were in the car.” All three knew or should have known there
        was criminal activity in the car because of the odor in it.

Id. at **2-5.

STANDARD OF REVIEW

        The violation of an evidentiary rule that results in the erroneous admission of

evidence constitutes non-constitutional error. See Martin v. State, 176 S.W.3d 887, 897

(Tex. App.—Fort Worth 2005, no pet.). Under Texas Rule of Appellate Procedure 44.2(b),

an appellate court must disregard non-constitutional error unless the error affected the

defendant’s substantial rights. TEX. R. APP. P. 44.2(b). A substantial right is affected when

the evidence, viewed in light of the record as a whole, had a substantial and injurious

influence determining the jury’s verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim.

App. 1997).

        [N]on-constitutional error must be disregarded unless it affects the
        defendant’s substantial rights. This court will not overturn a criminal
        conviction for non-constitutional error if the appellate court, after
        examining the record as a whole, has fair assurance that the error did not
        influence the jury, or influenced the jury only slightly. In considering the
        potential for harm, the focus is not on whether the outcome was proper
        despite the error, but whether the error had a substantial or injurious effect
        or influence on the jury’s verdict. A conviction must be reversed for non-
        constitutional error if the reviewing court has grave doubt that the result of
Valadez v. State                                                                         Page 4
        the trial was free from the substantial effect of the error. Grave doubt means
        that in the judge’s mind, the matter is so evenly balanced that he feels
        himself in virtual equipoise as to the harmlessness of the error. In cases of
        grave doubt as to the harmlessness the petitioner must win.

Barshaw v. State, 342 S.W.3d 91, 93-94 (Tex. Crim. App. 2011) (internal citations &

quotations omitted); see Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002).

        In conducting the harm analysis, we consider everything in the record, including

any testimony or physical evidence admitted for the jury’s consideration, the nature of

the evidence supporting the verdict, the character of the alleged error and how it might

be considered in connection with other evidence in the case, the jury instructions, the

State’s theory and any defensive theories, closing arguments, voir dire, and whether the

State emphasized the error. Rich v. State, 160 S.W.3d 575, 577 (Tex. Crim. App. 2005); see

Motilla, 78 S.W.3d at 355-56.

DISCUSSION

        Through the testimony of McLennan County Sheriff’s Department Captain Steve

January and Austin Police Department Detective Christopher Thomas, as well as copies

of some of the judgments, the State presented evidence of nine extraneous drug offenses

in which Valadez was purportedly involved. See Valadez, 2022 Tex. Crim. App. LEXIS

217, at **5-7. Eight of the extraneous drug offenses pertained to marihuana and the ninth

extraneous drug offense involved cocaine. See id. The State argued that these offenses

were necessary to rebut Valadez’s defensive theory at trial that he was an innocent

passenger in the vehicle and did not possess the requisite knowledge or intent to possess
Valadez v. State                                                                         Page 5
the marihuana in this case. However, after reviewing the record as a whole, we have fair

assurance that the erroneous admission of evidence of the extraneous drug offenses did

not have a substantial and injurious effect or influence on the jury’s verdict.

        As we noted on original submission, and as stated by the Court of Criminal

Appeals in its March 30, 2022 opinion, other compelling evidence linking Valadez to the

marihuana included:

        First, the odor of fresh marihuana was overpowering in the back seat where
        Valadez was sitting. In fact, the smell emanated from a utility door leading
        to the trunk where Valadez had the most immediate access of any of the
        three co-defendants. Additionally, Valadez was nervous and evasive
        during the stop. He engaged in “the felony stretch” and was unable to
        provide details regarding where they were going and who they were going
        to see. Specifically, Valadez stated he was “along for the ride” and that he
        wanted to meet girls, but he did not know where they were going or any of
        the names of the girls they were going to meet. Trooper Rodriguez’s
        testimony that Valadez relaxed and did not act surprised once the
        marihuana bundles were found also indicates a consciousness of guilt.

Valadez, 2019 Tex. App. LEXIS 3934, at **9-10; see Valadez, 2022 Tex. App. LEXIS 217, at *21

(“Since the State had other compelling evidence of guilt, the probative value of the

extraneous drug evidence was less weighty than it otherwise might have been.”); see also

Blackman v. State, 350 S.W.3d 588, 594 (Tex. Crim. App. 2011) (noting that to prove

unlawful possession of a controlled substance, the State was required to prove beyond a

reasonable doubt that: (1) Valadez exercised control, management, or care over the

substance; and (2) he knew the matter possessed was contraband); see also Tate v. State,

500 S.W.3d 410, 414 (Tex. Crim. App. 2016) (listing factors used when considering


Valadez v. State                                                                       Page 6
whether the accused was sufficiently linked to contraband)1; Evans v. State, 202 S.W.3d

158, 162 n.12 (Tex. Crim. App. 2006) (same).

         In addition, the Court of Criminal Appeals noted Trooper Rodriguez’s testimony

that,

         drug mules do not take innocent passengers along for the ride; everyone in
         the car is truly involved. Drug runners tend to use two or more drivers on
         a run because time is money. “If the car ain’t moving, they are not making
         money. It’s a hurry up and go, get to the point, drop off, go back, load back
         up, and go.”

Valadez, 2022 Tex. Crim. App. LEXIS 217, at *4. Agent Dale also stated that the amount of

marihuana found in the trunk of the car was a distribution amount; that people who run

drugs do not bring innocent passengers with them; and that all three passengers knew or

should have known there was criminal activity in the car because of the marihuana odor



    1 Factors that courts consider when determining whether the accused was sufficiently linked to
contraband include:

             (1) the defendant’s presence when a search is conducted; (2) whether the contraband
             was in plain view; (3) the defendant’s proximity to and the accessibility of the narcotic;
             (4) whether the defendant was under the influence of narcotics when arrested; (5)
             whether the defendant possessed other contraband or narcotics when arrested; (6)
             whether the defendant made incriminating statements when arrested; (7) whether the
             defendant attempted to flee; (8) whether the defendant made furtive gestures; (9)
             whether there was an odor of contraband; (10) whether other contraband or drug
             paraphernalia were present; (11) whether the defendant owned or had the right to
             possess the place where the drugs were found; (12) whether the place where the drugs
             were found was enclosed; (13) whether the defendant was found with a large amount
             of cash; and (14) the conduct of the defendant indicated a consciousness of guilt.

Tate v. State, 500 S.W.3d 410, 414 (Tex. Crim. App. 2016). Texas courts have recognized that this is a
nonexclusive list of factors that may be sufficient, either individually or in combination, to establish a
defendant’s possession of contraband. Evans v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006). “It
is . . . not the number of links that is dispositive, but rather the logical force of all of the evidence, both direct
and circumstantial.” Id. at 162.

Valadez v. State                                                                                              Page 7
inside the car. Id. at **4-5. Marihuana flakes were found on the front seat; blunts were

found in the ashtray; and a continuously ringing cell phone was in the console. Id. at *3.

Furthermore, Valadez’s “story about visiting Waco for a couple of days was belied by the

lack of clothing and toiletries corresponding with such a stay and by Aguillon’s

characterization of their plans.” Id. at **20-21.

        In addition to the foregoing, the State did not emphasize the extraneous drug

offenses during opening statements or closing arguments.              In fact, only two brief

references were made to the extraneous drug offenses during closing argument to show

that Valadez “has had experience with marijuana before . . . .” The focus of closing

arguments was on the facts from the traffic stop.            The State did not mention the

extraneous drug offenses during opening statements.

        Although requested during the charge conference, the trial court refused to

include a limiting instruction in the jury charge regarding this evidence because defense

counsel did not request a limiting instruction at the time evidence of the extraneous drug

offenses was introduced. See Delgado v. State, 235 S.W.3d 244, 251 (Tex. Crim. App. 2007)

(“This Court has previously held that, if a defendant does not request a limiting

instruction under Rule 105 at the time that evidence is admitted, then the trial judge has

no obligation to limit the use of that evidence later in the jury charge.”); see also Steggall v.

State, No. 10-17-00017-CR, 2018 Tex. App. LEXIS 6228, at *3 (Tex. App.—Waco Aug. 8,

2018, pet. ref’d) (mem. op., not designated for publication) (“The trial court is not required


Valadez v. State                                                                          Page 8
to include a limiting instruction in the jury charge when no instruction was requested at

the time the evidence was admitted.”).

        Based on the foregoing, we have fair assurance that the erroneous admission of

the extraneous drug offense evidence did not influence the jury or influenced the jury

only slightly. See Barshaw, 342 S.W.3d at 93-94. Therefore, we conclude that the trial

court’s error in admitting evidence of the extraneous drug offenses did not affect

Valadez’s substantial rights and, therefore, must be disregarded. See TEX. R. APP. P.

44.2(b). Accordingly, we overrule Valadez’s sole issue on remand.

                                       Conclusion

        We affirm the judgment of the trial court.




                                                 STEVE SMITH
                                                 Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed September 21, 2022
Do not publish
[CRPM]




Valadez v. State                                                                   Page 9